United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.B., Appellant
and
DEPARTMENT OF THE INTERIOR,
SEQUOIA NATIONAL PARK SERVICES,
Three Rivers, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-796
Issued: September 12, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 25, 2014 appellant filed a timely appeal from a February 5, 2014 decision of
the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration. Because more than 180 days elapsed from issuance of the last merit decision on
January 29, 2013 to the filing of this appeal, the Board lacks jurisdiction to review the merits of
his claim pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 15, 1997 appellant, then a 26-year-old firefighter, injured his right knee while
hiking on a hillside. OWCP accepted the claim for right plica syndrome, right knee sprain and
right patella chondromalacia. It authorized right knee arthroscopies which were performed on
March 3, 1998, February 9, 1999, September 6, 2000 and January 26, 2010.
On January 7, 2011 appellant filed a claim for a schedule award.
On October 5, 2011 OWCP referred appellant for a second opinion evaluation to
Dr. Aubrey A. Swartz, a Board-certified orthopedic surgeon, who was asked to determine
whether appellant had any permanent impairment due to his accepted injury.
In a report dated October 17, 2011, Dr. Swartz, reviewed the statement of accepted facts
and the medical evidence of record. He noted the accepted employment conditions of right knee
strain, right patella chondromalacia and right plica syndrome. The physical examination
revealed that appellant squatted well with both knees, walked without a limp, had good gait, no
right knee instability mild right knee anter-medial tenderness, pain with McMurray’s test
maneuver and reverse McMurray’s maneuver and no pain with patellofemoral compression. The
range motion was -15/120 degrees. Dr. Swartz stated x-rays were required in order to provide an
impairment rating. OWCP authorized the diagnostic testing.
In a November 29, 2011 supplemental report, Dr. Swartz stated that appellant would not
qualify for an impairment rating for knee arthritis under the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) as
the cartilage interval was too small. Appellant had flexion contracture up to 15 degrees, which
represented a 20 percent impairment pursuant to Table 16-23 at page 549 of the
A.M.A., Guides.2 Dr. Swartz indicated that 120 degrees of flexion did not qualify for an
impairment rating under this table. Using Table 16-6, functional history adjustment, he found
that appellant remained in class 2 as the grade modifier was zero.3 Dr. Swartz found that
appellant had a 20 percent right lower extremity impairment based on loss of range of motion, a
class 2 moderate impairment under Table 16-25 at page 550 of the A.M.A., Guides.
In a Janaury 20, 2012 report, Dr. Leonard A. Simpson, a medical adviser, concurred with
Dr. Swartz’s impairment rating of 20 percent to the right lower extremity. He noted that
Dr. Swatz recommended a stand alone range of motion impairment rating. Dr. Simpson related
that 15 degrees flexion contracture was considered moderate under Table 16-23 or 20 percent
lower extremity impairment. Under Table 16-25 a moderate impairment was a class 2. Using
Table 16-17, page 545 for functional history adjustment, he found a grade modifier of zero and
no increase in the impairment rating. Thus, Dr. Simpson found a total 20 percent lower
extremity permanent impairment with October 17, 2011 as the date of maximum medical
improvement.

2

A.MA., Guides 549 (6th ed.).

3

Id. at 516, Table 16-6.

2

By decision dated January 29, 2013, OWCP granted appellant a schedule award for a
20 percent impairment of the right lower extremity. The award covered a period of 57.60 weeks
and ran from October 17, 2011 to November 23, 2012.
In a letter dated October 22, 2013, appellant requested reconsideration. He contended
that Dr. Swartz’s evaluation was inaccurate and did not provide accurate range of motion
findings for his right knee.
By decision dated February 5, 2014, OWCP denied reconsideration.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,4
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) submit relevant and pertinent new evidence not previously
considered by OWCP.5 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.6 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.7
ANALYSIS
On January 29, 2013 OWCP issued a decision granting appellant a schedule award for a
20 percent impairment of his right lower extremity. Appellant requested reconsideration of this
decision on October 22, 2013. The issue presented is whether he met any of the requirements of
20 C.F.R. § 10.606(b)(3), requiring OWCP to reopen the case for review of the merits of the
claim. In his request for reconsideration, appellant did not contend that OWCP erroneously
applied or interpreted a specific point of law. He did not advance a new and relevant legal
argument. Appellant also did not submit pertinent new and relevant evidence. He contended
that Dr. Swartz’s opinion was inaccurate as to the physical findings and impairment rating.
Appellant, however, provided no evidence to establish that the physical findings or rating made
by Dr. Swartz were incorrect. A claimant may be entitled to a merit review by submitting
pertinent new and relevant evidence, but he did not submit any evidence in support of his
request.

4

5 U.S.C. §§ 8101-8193. Section 8128(a) of FECA provides that the Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.
5

20 C.F.R. § 10.606(b)(3). See J.M., Docket No. 09-218 (issued July 24, 2009); Susan A. Filkins, 57 ECAB
630 (2006).
6

Id. at § 10.607(a). See S.J., Docket No. 08-2048 (issued July 9, 2009); Robert G. Burns, 57 ECAB 657 (2006).

7

Id. at § 10.608(b). See Y.S., Docket No. 08-440 (issued March 16, 2009); Tina M. Parrelli-Ball, 57 ECAB
598 (2006).

3

The Board accordingly finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(3). Thus, pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit
review.
CONCLUSION
The Board further finds that OWCP properly denied appellant’s request for further
review of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 5, 2014 is affirmed.
Issued: September 12, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

